LACOMBE, Circuit Judge.
It is unnecessary to decide the ques-_ tion argued upon this application, viz. whether or not this court is expressly forbidden by statute from releasing on bail pending appeal, where the relator is a Chinese immigrant. Concededly, there is such a prohibition, where the application is being considered by the court in the first instance. Act May 5,1892, § 5. That being so, it would be a singular exercise of discretion which would release an immigrant on bail after the court has decided that he should not be permitted to enter the country, when the statutes require that he shall not be releaséd on bail before the court has so decided, and when there is still a possibility that its decision might be favorable to him. Application denied.